Judgment rendered in Supreme Court, New York County, on January 17, 1973, insofar as it imposes sentence, is unanimously reversed, on the law, and the case remanded to the Criminal Term of the Supreme Court, New York County, for resentencing; and otherwise affirmed. The record indicates that at the time of sentencing, the court failed to comply with the mandatory provisions of CPL 380.50 in not inquiring of defendant whether he wished to make a statement personally in his own behalf. Failure to do so constitutes error necessitating a reversal of the sentence and a remand for resentencing. (People v. Lotz, 42 A D 2d 900; People v. Williams, 42 A D 2d 931; People v. Pojas, 42 A D 2d 945; and eases cited therein.) Concur — McGivern, P. J., Nunez, Kupferman, Lupiano and Maeken, JJ.